Citation Nr: 1546067	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  07-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for eczema.  

2.  Entitlement to an initial compensable disability rating for left knee patella medial/median facet cartilage degeneration with subchondral cyst, prior to December 15, 2014, and in excess of 30 percent from that date.  

3.  Entitlement to an initial compensable disability rating for status post vocal cord surgery with supraglottis, prior to December 15, 2014, and in excess of 30 percent from that date.  

4.  Entitlement to an initial compensable disability rating for subdeltoid bursitis with posterior-superior impingement of the left shoulder, prior to December 15, 2014, and in excess of 20 percent from that date.  

5.  Entitlement to an initial compensable disability rating for status post fracture, fifth left toe.  

6.  Entitlement to an initial compensable disability rating for status post excision of soft mass tissue and bone fragments from the right foot.  

7.  Entitlement to an initial compensable disability rating for residuals, surgical scar, status post right foot surgery.  

8.  Entitlement to an initial compensable disability rating for residuals, surgical scar, status post tubal ligation.  

9.  Entitlement to an initial compensable disability rating for nevus of Ito.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 2005.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, Regional Office (RO) and a November 2006 rating decision of the VA RO in Decatur, Georgia.  Currently, the Veteran lives in Alabama, and the jurisdiction over this case was transferred to the RO in Montgomery, which forwarded the appeal to the Board.  

The full procedural history regarding these claims was provided in a May 2011 decision which remanded numerous claims for additional development.  That history will not be repeated in this decision.  However, it is noted that pursuant to the Board's 2011 remand request, additional VA examinations were conducted in December 2014.  Subsequently, in a January 14, 2015, statement of the case (SOC), in pertinent part, service connection for right arm pain was continued.  It is also noted that in a rating decision of January 14, 2015, service connection for eczema was granted and an evaluation of 30 percent from October 10, 2010, was assigned.  Review of the VBMS file reflects that the Veteran submitted a statement in support of her claims regarding her right "arm" and eczema in July 2015.  She also submitted additional private records dated in 2013 (showing treatment for right shoulder complaints) and in 2014 (showing treatment for dermatitis).  

In effect, the Veteran's statement and her submission of records is viewed as an untimely filing of a substantive appeal regarding the claim of service connection for a right arm/shoulder condition.  It is an untimely filing because such was not filed within 60 days of the mailing of the SOC which was issued in January 2014.  Thus, the issue of service connection for a right arm/shoulder disorder has not been properly developed or certified for appellate consideration, and the matter is referred to the RO for such further action as is deemed appropriate.  

As for the eczema claim, the statement and submission of records are viewed as a timely notice of disagreement (NOD) with the January 14, 2015, rating decision granting service connection and assigning a 30 percent rating for such.  A SOC is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to an initial rating in excess of 30 percent for eczema, effective October 19, 2010.  Because the July 2015 statement and submission of documents is viewed as a timely NOD, this places the issue of entitlement to an initial rating in excess of 30 percent for eczema in appellate status, and the matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As a result of the above, the issue has been added to the title page of this decision, and the issue is REMANDED to the AOJ for further development.  

In further procedural summarization, in pertinent part, a January 21, 2015, rating decision and a January 22, 2015, supplemental statement of the case (SSOC), in toto, reflect that an increased rating of 30 percent was granted for the Veteran's left knee disorder, effective the date of VA examination on December 14, 2014.  Similarly, an increased rating of 30 percent was granted for residuals of vocal cord surgery with supraglottis, and an increased rating of 20 percent was granted for the service-connected left shoulder disorder, both also effective from December 14, 2014.  It was also determined that initial compensable ratings were not warranted for nevus of Ito, residual surgical scar of the right foot, status post excision of soft mass tissue and bone fragments from the right foot, residuals of a tubal ligation scar, or for status post fracture of the left fifth toe.  Each of these claims will be addressed in the decision below.  

As already stated, the issue of an initial disability rating for eczema in excess of 30 percent is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  For the period prior to December 15, 2014, the Veteran's left knee patella medial/median facet cartilage degeneration with subchondral cyst was manifested by pain but VA testing in August 2005 and September 2005 reflects that her complaints were inconsistent with the subjective findings.  For example, in September 2005, she said that she could only flex the left knee 20 degrees, but the examiner observed her walking with no gait impairment and sitting in a chair with knees bent to 100 degrees without apparent pain or discomfort.  

2.  For the period from December 15, 2014, the Veteran's left knee patella medial/median facet cartilage degeneration with subchondral cyst is manifested by flexion ranging from 115 to 120 degrees with extension ranging from 10 to 15 degrees.  The lesser degrees of ROM were following repetitive testing.  There was excess fatigability, pain on movement, and disturbance of locomotion, but no instability, and without objective evidence of limitation of extension approximating 30 degrees.  

3.  For the period prior to December 15, 2014, there were no significant residuals of the Veteran's inservice vocal cord surgery with supraglottis.  

4.  For the period from December 15, 2014, the vocal cord surgery with supraglottis resulted in hoarseness and vocal cord polyps.  

5.  For the period prior to December 15, 2014, left shoulder subdeltoid bursitis with posterior-superior impingement was manifested by complaints of pain and some limitation of motion not consistent with actual medical findings.  

6.  For the period from December 15, 2014, left shoulder subdeltoid bursitis with posterior-superior impingement is manifested by complaints of pain and limitation of motion of the left arm at shoulder level.  

7.  Other than complaints of pain which were not corroborated by the medical findings, there were no objectively demonstrated residuals of a fracture of the status post fracture of the left fifth toe during the pendency of the appeal.  

8.  Other than complaints of pain which were not corroborated by the medical findings, there were no objectively demonstrated residuals of status post excision of right foot soft mass tissue and bone fragments during the pendency of the appeal.  

9.  The most probative evidence does not demonstrate that the Veteran's right foot surgical scar is deep or nonlinear; that it measures an area of 144 square inches or greater; or that it is painful or unstable.  

10.  The most probative evidence does not demonstrate that the Veteran's tubal ligation scar is deep or nonlinear; that it measures an area of 144 square inches or greater; or that it is painful or unstable.

11.  The Veteran's nevus of Ito affects exposed areas and is assigned a 10 percent disability rating, which is the maximum rating authorized under DC 7823.  


CONCLUSIONS OF LAW

1.  For the increased rating period prior to December 15, 2014, the criteria for a compensable rating for left knee patella medial/median facet cartilage degeneration with subchondral cyst are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2015).  

2.  For the increased rating period from December 15, 2014, the criteria for a disability evaluation in excess of 30 percent for left knee patella medial/median facet cartilage degeneration with subchondral cyst are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 5256 to 5263 (2015).  

3.  For the period prior to December 15, 2014, the criteria for a compensable rating for status post vocal cord surgery with supraglottis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.97, DC 6516 (2015).  

4.  For the period from December 15, 2014, the criteria for a rating in excess of 30 percent for status post vocal cord surgery with supraglottis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.97, DC 6516 (2015).  

5.  For the period prior to December 15, 2014, the criteria for a compensable rating for left shoulder subdeltoid bursitis with posterior-superior impingement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DC 5201 (2015).  

6.  For the period from December 15, 2014, the criteria for a rating in excess of 20 percent for left shoulder subdeltoid bursitis with posterior-superior impingement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DC 5201 (2015).  

7.  The criterial for an initial compensable rating for residuals of status post fracture of the left fifth toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5283 (2015).  

8.  The criteria for an initial compensable rating for status post excision of soft mass tissue and bone fragment from the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5284 (2015).  

9.  The criteria for a compensable initial disability rating for a right foot scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, DCs 7801-7805 (2015).  

10.  The criteria for a compensable initial disability rating for a tubal ligation surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, DCs 7801-7805 (2015).  

11.  The criteria for an initial rating of 10 percent, but no higher, for nevus of Ito have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.118, DC 7823 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a letter issued when the Veteran filed a claim for benefits in May 2005.  The VCAA letter informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed her of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf. VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on her behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that she could obtain private records herself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with this notice in additional VCAA letters dated in May and November 2011.  

The Veteran's appeal for higher initial ratings for the claims on appeal arises from her disagreement with the initial evaluations following the grants of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2005 as described above.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the present case, service treatment records (STRs), private treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  

Further, VA provided examination in December 2014 to obtain medical evidence as to the current severity of the service-connected conditions on appeal.  The examinations are adequate because it was performed by a medical professional and were based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning the claimed disorders.  When appropriate, the VA examiner described the symptoms and manifestations due to her service-connected conditions, including ranges of motion (ROM) of the left knee and shoulder.  The VA examiner reported whether the disabilities caused functional impairment or functional limitation including additional limitation of ROM.  The examination reports are accurate and fully descriptive.  Neither the Veteran nor her representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to her is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the increased rating claims.  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  


Specific Rating Criteria as to Claims on Appeal

Regarding orthopedic conditions on appeal, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 (2015) is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, supra, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2015), the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, supra.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that traumatic arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2015).  

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262 (2015), set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal ROM of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a (2015).  

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a (2015).  

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2015).  

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2015).  With respect to limitation of leg flexion, DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2015).  

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a (2015).  

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a (2015).  

Separate disability ratings are possible for arthritis with limitation of motion under DCs 5003 and instability of a knee under DC 5257 (2015).  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  The Board also notes that separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  

As for the Veteran's vocal cord surgery residuals and supraglottis, she is currently rated at 10 percent under 38 C.F.R. § 4.97, DC6516 (by analogy).  See 38 C.F.R. § 4.20 (2015).  Under DC 6516, a 10 percent rating is assigned where there is evidence of hoarseness, with inflammation of cords or mucous membranes.  A maximum 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id.  

The Board now turns to the specific criteria set forth in DC 5201.  When applied to a service-connected disability of arm/shoulder involving the minor upper extremity, as in this case, DC 5201 provides for a 20 percent rating for limitation of motion that is either to shoulder level or midway between the side and shoulder level, while extending a maximum 30 percent rating for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2015).  

Regarding the toe fracture, the provisions of 38 C.F.R. § 4.71a, DC 5283 (2015), provide that moderate malunion or nonunion of the tarsal or metatarsal bones is rated 10 percent disabling.  Where there is evidence of a moderately severe malunion or nonunion of the tarsal or metatarsal bones a 20 percent rating is assigned.  

Regarding the residuals of excision of soft mass tissue and bone fragments in the right foot, under 38 C.F.R. § 4.71a, DC 5284 (2015), moderate residuals of foot injuries are rated 10 percent disabling, moderately severe residuals of foot injuries are rated 20 percent disabling, and severe residuals of foot injuries are rated as 30 percent disabling.  

The scars associated with the inservice right foot procedure and tubal ligations are rated as noncompensable under DC 7805 (2015).  On September 23, 2008, VA amended certain criteria for evaluating the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria.  In this case, the claim was filed prior to October 23, 2008, and the Veteran has not requested review under the new rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable.  

The rating criteria provide compensable ratings for scars that are deep or limit motion and affect at least 39 square centimeters (DC 7801); are superficial and do not limit motion but affect at least 929 square centimeters (DC 7802); are superficial and unstable (DC 7803); are superficial and painful on examination (DC 7804); or limit function (DC 7805).  See 38 C.F.R. § 4.118 (2015).  

As for the service-connected nevus of Ito, the Veteran is currently in receipt of a 0 percent (noncompensable) evaluation under 38 C.F.R. § 4.118, DC 7819 (2015).  Under DC 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck, scars, or impairment of function.  38 C.F.R. § 4.118 (2015).  (Note: The Board notes that the Veteran's nevus of Ito is not located on her head, face, or neck.  Thus, DC 7800 for disfigurement of the head, face, or neck does not apply.  38 C.F.R. § 4.118 (2015)).  

DC 7823 provides that vitiligo is rated at 10 percent with exposed areas affected and at zero percent (noncompensable) with no exposed areas affected.  Ten percent is the maximum available rating under DC 7823.  38 C.F.R. § 4.118, DC 7823 (2015).  

Factual Background

In this case, the Veteran filed an original disability claim in May 2005 which was part of the VA pre-discharge program prior to separation from service.  Thus, as her actual separation date was in September 2005, the effective date for all disabilities shown to be incurred in service is October 1, 2005, the day following her discharge.  

Review of the Veteran's STRs reflects that she was seen during service for each of the conditions for which service connection has been established.  

Following her filing of a claim for benefits, the Veteran was seen by VA physical therapy in August 2005 regarding her knee problems.  The examiner noted that she demonstrated an exaggerated response to pain throughout the entire evaluation.  While she had several joints that needed evaluation, she cried out in pain each time the examiner measured her passive ROM.  She often demonstrated a non-physiologic response to pain.  For example, if the examiner palpated her ankle, she complained of knee pain.  Upon further VA examination in September 2005, she complained of knee pain.  However, it was noted that complaints were inconsistent with the subjective findings.  For example, she said that she could only flex the left knee 20 degrees, but the examiner observed her walking with no gait impairment and sitting in a chair with knees bent to 100 degrees without apparent pain or discomfort.  

The Veteran's various service-connected conditions were addressed by the examiner at the VA examinations in September 2005.  As for residuals of her inservice vocal cord surgery and supraglottis, it was noted that her voice was no longer hoarse and that no additional residuals were present.  Her condition was described as in remission.  

As for the Veteran's left shoulder disorder, she gave a history of bursitis of the subdeltoid with posterior-superior impingement.  She experienced constant pain but said it was worse when she raised her arm.  There was also some tingling in the area.  Examination of the left arm was "difficult."  She had no shoulder tenderness and no elbow tenderness but expressed significant weakness and was unable to raise her arm above the shoulder level.  ROM testing showed "unusual" results with virtually no ROM in other than forward flexion.  She complained of a 10 level of pain with attempts to passively move the arm in all directions.  Magnetic resonance imaging (MRI) of the left shoulder in September 2005 suggested subdeltoid bursitis and inflammatory changes of the superior margin of the supraspinatus musculotendinous junction and a probable posterior-superior impingement.  It was "odd" that she had no specific shoulder tenderness on current examination.  Specific ROM testing of the left shoulder showed flexion to 155 degrees (out of 180) and abduction to 85 degrees (out of 180) with pain beginning at those degrees.  After testing, there was decrease to 145 degrees of left shoulder flexion and abduction to 70 degrees.  There was pain on movement, incoordination, and tenderness.  

Regarding the status post fracture of the fifth left toe, it was noted at the September 2005 VA examination that the toe was now immobile.  The Veteran reported pain when she wore a tight shoe.  Otherwise, the toe was numb.  X-ray was noted to be normal.  The examiner noted that the Veteran's history and pain response were "highly subjective and impossible to quantify in terms of disability."  The diagnosis was history of nondisplaced facture, proximal fifth metatarsal, right foot.  

Following her inservice right foot surgery for navicular bone problems, to include the associated right foot scar, the Veteran reported having a permanent profile prohibiting her from running.  She said that she bought shoes that did not rub the scar because it felt like someone was "sticking needles in the scar."  On the VA physical examination in September 2005, it was reported that evaluation was "very difficult" because she had a hyperactive response to all attempts to document pain, tenderness, and/or joint ROM.  It was noted that she had a normal gait and a spring in her walk which did not suggest that she significant foot pain.  There was no foot deformity seen.  Again, it was noted that the Veteran alleged pain that was inconsistent with actual findings.  

As for residuals of surgical scars associated with her tubal ligation, the Veteran said that the scar itched on occasion and her underwear occasionally rubbed and irritated the scar.  Otherwise, it was not an issue.  Evaluation of the Veteran's abdomen documented the "very small" laparoscopic scars but did not document any lower abdominal tenderness.  This problem was "currently inactive."  

As for her skin condition of nevus of Ito, the Veteran said that the area of discoloration had gradually increased in size and spread across her shoulder.  This was noted to be a benign lesion which was not expected to cause significant harm "in the future."  It could be treated by laser, and the examiner suggested follow-up if suspicious changes occurred.  

Subsequently dated records through the present day are essentially from private facilities.  These records reflect treatment essentially for conditions other than those on appeal.  However, they do reflect that her list of current problems included these conditions.  It is noted, however, that when the Veteran was seen for VA examination in February 2012, she had numerous pertinent complaints.  For example, she reported that her left shoulder had worsened.  She could hardly move her arm.  Every movement triggered pain.  Her knees swelled and were painful.  She could no longer climb the stairs or sustain long walking.  Her previously fractured toe resulted in constant pain and swelling.  Examination of the shoulder joint was unremarkable upon inspection.  There was distinct subacromial pressure pain and pain over the tuberculum majus.  There was no pressure pain over the long or short biceps tendons.  There was no pressure pain in the area of supraspinatus or infraspinatur tendon.  There was no pressure pain in the area of subscapularis tendon or dorsal capsule.  There was distinct pressure pain in the area of bursa subdeltoidea and subacromialis, as well as subcoracoidea.  Rotator cuff test was positive.  There was no instability.  Test of the acromioclavicular joint was positive.  Active ROM was to 130 degrees with abduction to 70 degrees.  External rotation with prone underarm (passive) was to 80 degrees.  Internal rotation with prone underarm (passive) was also to 80 degrees. 

As to the left knee, there was no effusion upon testing.  There was no pressure pain in the area of menisco-tibial ligaments, distal tractus iliotibialis, or pes anserinus.  There was no pressure pain in the area of patellar base or tendon.  There was no popliteal pressure pain.  There was no side weakening tendency of the kneecap during testing.  Active extension/flexion was from 0 to 120 degrees.  

Regarding the right foot, while standing, there was normal longitudinal arch and lateral arch without arch deviation or deformity.  There was no scarring or other residuals of the old injuries.  Peripheral circulation, motor function, and sensitivity were normal.  There was no hallux valgus deformity or metatarsus primus varus.  The toes were without claws or hammer toes.  There was no dorsal clavi.  There was pressure pain over the lateral 5th metatarsals bilaterally.  There was plantar fascia soft without signs of shortening or pressure pain.  Toe joints were overall free with stable ligaments.  Extension of the big toe joint was from 0 to 45 degrees.  Following further testing, to include X-rays, there were no significant changes seen in the left knee or right foot.  The left shoulder's acromioclavicular (AC) joint showed beginning signs of wear and degenerative changes.  The final diagnoses included left AC joint arthrosis with rotator cuff rupture; lesion of the external and internal meniscus in both knees, and bilateral bursa lateral foot edge.  

When examined by VA in December 2014, the left knee diagnosis was of a degenerative knee.  The Veteran's left knee history was noted, and she reported increased left knee symptoms.  ROM testing showed left flexion ranging from 115 to 120 degrees and extension ranging from 10 to 15 degrees.  The lesser degrees of ROM listed above were additional limitation of motion findings with repetitive use testing which also included excess fatigability, pain on movement, and disturbance of locomotion, but no instability.  

The Veteran's status post vocal cord surgery and supraglottis were noted.  She reported occasional sore throats.  Continuous medication for this condition was not required.  She had no incapacitating episodes of sinusitis or rhinitis.  There was no permanent hypertrophy of the nasal turbinates and no nasal polyps.  She did have occasional hoarseness and vocal cord polyps.  

VA report findings regarding the left shoulder included reports of pain.  ROM testing showed left shoulder flexion to 155 degrees with pain.  After repetitive testing, flexion was to 145 degrees.  Left shoulder abduction was to 85 degrees with pain.   After repetitive testing, left shoulder abduction was 70 degrees.  Functional loss included excess fatigability, incoordination, and pain on movement.  There was localized tenderness and guarding.  It was noted that the Veteran's left shoulder disorder now had progressed to include tendinopathy.  X-ray was negative.  She was noted to be right hand dominant.

When evaluating the right foot, the Veteran's inservice foot procedure was noted.  While there was no pain upon physical exam of the right foot, she experienced less movement than normal, excess fatigability, and pain on movement and on weight-bearing.  There was also disturbance of locomotion.  Functional loss included the inability to stand for excessive periods of time as well as decreased ability to ambulate over short distances.  X-ray of the right foot was negative.  

VA examination showed that the right foot scar was linear and 5.5 cm. in size.  The scar associated with the Veteran's tubal ligation was on the anterior trunk.  It was linear and 3 cm. in size.  These scars were not painful or unstable.  As for her nevus of Ito, she said that the area had increased over the years.  The condition was asymptomatic.  The examiner noted that color photographs of each condition were of record and had been reviewed.  (The Board corroborates that the record includes many photographs of the Veteran's body, some of which are pertinent to the claims on appeal, to include photos of her nevus of Ito on her left shoulder, her service-connected scars, and numerous shots of her right foot.  

Analysis

Initially, when discussing the left knee, it is noted that the Veteran's left knee complaints were inconsistent with actual clinical findings in 2005.  For example, while she reported that she was unable to flex the knee beyond 30 degrees, she was observed walking with no gait impairment.  Moreover, she sat in a chair with her knees bent to approximately 100 degrees, without apparent pain or discomfort.  Findings at a private facility in 2012 did not reflect compensable limitations of motion of the left knee.  It was not until VA examination in December 2014 that her knee extension was shown to be limited to between 10 and 15 degrees.  The RO generously applied DC 5261 to award the Veteran a 30 percent rating for her service-connected left knee condition.  Extension is not limited to 30 degrees to warrant a rating higher than 30 percent.  A separate rating is not warranted as no left knee instability is demonstrated.  

Similarly, a noncompensable rating was in effect for the vocal cord residuals until the VA examination in December 2014.  The Board agrees with this conclusion noting that there were no residuals mentioned in the medical records until the 2014 examination report.  At that time, it was noted that the Veteran suffered from hoarseness and vocal cord polyps.  Thus, applying the rating criteria to the clinical findings, the noncompensable rating in effect prior to the VA exam in 2014 was proper.  The assignment of a maximum rating of 30 percent pursuant to DC 6516 is appropriate as that rating calls for hoarseness with polyps.  There is no higher rating pursuant to Code 6516.  

The Veteran's left shoulder was also shown to have worsened at the time of the December 15, 2014, examination.  Prior to that date, limitation of motion that was consistent with actual medical findings was simply not shown.  However, as of the VA examination in 2014, the Veteran exhibited limitation of motion of the left arm to shoulder level.  This warrants a 20 percent rating in the Veteran's left (minor) upper extremity.  Thus, a compensable rating was not warranted prior to the date of the VA examination on December 15, 2014.  Moreover, a rating in excess of 30 percent after that exam date is not warranted as no ankylosis is demonstrated in the left upper extremity AC joint.  

The noncompensable rating in effect for the fracture of the fifth left toe is appropriate because although the Veteran reports pain in the toe, there is no malunion or nonunion indicated.  Moreover, the Veteran has proven over the years to be an untrustworthy historian regarding complaints of pain.  In this case, her complaints of pain in the toe are noted, but there simply are no medical findings suggesting that such are compatible with current medical findings.  

As for her status post right foot excision of soft mass tissue and bone fragments, it is not shown that there are, or have been, any significant resulting residuals of this procedure since service.  She has reported right foot pain resulting in her inability to stand or walk for any length of time.  However, as already noted, she has provided unreliable, misleading, and/or exaggerated information concerning her condition.  As current examination, to include X-ray of the right foot, is negative, the Board finds that the medical evidence is more probative that the unsubstantiated complaints of foot difficulties.  Thus, an initial compensable rating is not warranted for right foot residuals.  

The Veteran's residual scars associated with the right foot and tubal ligation also do not warrant initial compensable ratings.  As indicated in the record, findings associated with these scars, which are small in size, are now, and have always been, insignificant.  They are not unstable or painful and initial compensable ratings are not warranted.  

As for the Veteran's nevus of Ito, the Board concludes that DC 7823 is appropriate by analogy.  Using that DC, as the nevus of Ito, affects exposed areas as shown in photos, and the condition is assigned a 10 percent disability rating, which is the maximum authorized under DC 7823.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's left knee, residuals of vocal cord surgery, left shoulder disorder, left and right toe/foot fracture residuals, residuals of right foot surgery, and scarring symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings for any period on appeal.  See 38 C.F.R. § 4.7 (2015).  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disabilities have been more severe than presently rated.  Thus, in this case, any additional "staged ratings" are not warranted.  As the preponderance of the evidence is against the claims for higher ratings (other than for nevus of Ito), the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an initial compensable disability rating for left knee patella medial/median facet cartilage degeneration with subchondral cyst, prior to December 15, 2014, and in excess of 30 percent from that date, is denied.  

Entitlement to an initial compensable disability rating for status post vocal cord surgery with supraglottis, prior to December 15, 2014, and in excess of 30 percent from that date, is denied.  

Entitlement to an initial compensable disability rating for subdeltoid bursitis with posterior-superior impingement of the left shoulder, prior to December 15, 2014, and in excess of 20 percent from that date, is denied.  

Entitlement to an initial compensable disability rating for status post fracture, fifth left toe, is denied.  

Entitlement to an initial compensable disability rating for status post excision of soft mass tissue and bone fragments form the right foot is denied.  

Entitlement to an initial compensable disability rating for residuals, surgical scar, status post right foot surgery, is denied.  

Entitlement to an initial compensable disability rating for residuals, surgical scar, status post tubal ligation, is denied.  

Entitlement to an initial compensable disability rating of 10 percent, but no higher, for nevus of Ito, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

As discussed in the introduction, the Veteran submitted a July 2015 statement and records which have been viewed as a timely NOD to the RO's January 2015 rating decision that granted service connection for eczema and assigned an initial 30 percent disability rating.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.  

Accordingly, the case is REMANDED for the following action:
      
Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to an initial rating in excess of 30 percent for eczema.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


